Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the reasons, inter alia, listed below:
a. The drawings are inconsistent with the specification or vice versa.  Please see 37 CFR 1.121(e) and 1.84(n).  For example, the specification describes the rubber bushes 36 as seen in Pub. No. US 20210323630 (Pub.’630) of this application at, e.g., ¶¶ 27 et seq.  However, FIGS. 8-9 show that the bushes are made of metal in accordance with drawing symbols for draftsperson in MPEP § 608.02(IX);
b. The drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)

	However, every line, number, and letter is not durable, clean, black, sufficiently dense, dark, uniformly thick, well-defined, and heavy enough.  See, e.g., the lead lines in FIG. 10); and
c.  The section lines A-A and B-B should have been changed to 8-8 and 9-9, or VIII-VIII and IX-IX in order to correspond to FIGS. 8 and 9.  See 37 CFR 1.84(h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.  The section lines A-A and B-B described in the Brief Description of Drawings should have been changed to 8-8 and 9-9, or VIII-VIII and IX-IX in order to correspond to FIGS. 8 and 9.  See MPEP § 608.01(f); and
b.  Each part of the claimed invention such as “a center of the upper surface of the upper bracket” in claim 1 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).	
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) 
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.  The term “upper” in claims 1 and 6 is a subjective term or a (spatial) relative term. Whether a particular handle is covered by the claim would depend upon subjective determinations such as the positional relationship of the handle and a particular individual purported to be practicing the invention; and/or the positional relationship of the handle and a selected frame of reference relative to the handle.  For example, if the bracket 31 in FIG. 4 is turned over, the surface described as “an upper surface” would then be “a lower surface.”  Alternatively, the handle may be otherwise oriented (rotated 90o or at other orientations).  Consequently, the spatially relative descriptions therein may be interpreted accordingly.  Thus, under BRI, the term such as “upper” can encompass both an orientation of upper and lower. See nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).
b. The addition of the word "type" to an otherwise definite expression “separate” in claim 5 extends the scope of the expression so as to render it indefinite (MPEP § 2173.05(b)).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 5 and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga (US 6,332,625).
Claim 1
Fukunaga teaches a handle 13 to be installed on an upper bracket 52 (FIGS. 2-5, id. 2:66-3:11) that connects upper end sides of a pair of front forks 54 (FIG. 4), the handle 13 comprising:
a handle bar 91 including a base portion 93 (FIG. 4) installed on an upper surface of the upper bracket 52; and
a handle holder 88 extending from a center of the upper surface of the upper bracket 52
toward the pair of front forks 54, wherein the base portion 93 and the handle holder 88 are fixed to the upper bracket 52 by a fixing member 92, 83.  Ibid. claims 1-10.
Claim 1 is anticipated by Fukunaga because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Fukunaga. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. As noted, claim 1 does not preclude, inter alia, the fixing member comprising a plurality of bolts. Therefore, under BRI, Fukunaga’s bolts 92, 83 “read on” the claimed fixing member. As noted, anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  See also MPEP § 2111.01(II).
Claim 5
The handle bar 91 is a separate type including a pair of handle bars 91 (FIG. 4), and the handle holder 88 connects base portions 93 of the pair of handle bars 91 to each other.
Claim 7
The pair of handle bars 91 are supported by the upper bracket 52 via a vibration absorbing member 81 (FIGS. 4-5, id. 3:22-26).
3.	Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US 7,121,568).
Claim 1
Law teaches a handle (FIG. 3) to be installed on an upper bracket 24 (FIGS. 3-9, 3:15-47)
that connects upper end sides of a pair of front forks 12a, 12b (FIGS. 2-3), the handle comprising:
a handle bar 21, 22 including a base portion 31 (FIG. 3) installed on an upper surface of the upper bracket 24; and
a handle holder 32 extending from a center of the upper surface of the upper bracket 24 toward the pair of front forks 12a, 12b, wherein the base portion 31 and the handle holder 32 are fixed to the upper bracket 24 by a fixing member 35.  Ibid. claims 1-8.
As noted, claim 1 does not preclude, inter alia, the handle bar and the base portion formed as one-piece. Therefore, under BRI, Law’s member 31 “reads on” the claimed base member.  See stare decisis cited in claim 1 above.
Claim 2
A fixing hole 34 (FIGS. 3 and 8-9, 3:23-4:22) is formed in the handle holder 32, a through hole (see Appendix (Ap.))  is formed in the base portion 31, and the fixing member 35 penetrating the upper bracket 24 from a lower surface side (FIG. 3) is fixed to the fixing hole 34 through the through hole (Ap.).
Claim 3
The fixing hole 34 is a bottomed hole (FIG. 3).
Indication of Allowable Subject Matter
1.	Claims 4, 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with 
all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Suita (US 7,896,378) teaches a handle 11 including a base portion 11b (FIG. 4) and a bracket 27 (id. claims 1-7);  
b.  Henricksen (US 6,712,541) teaches a vibration absorber 18-21 (FIG. 2); and
c.  CN 106240716A teaches a handle including a base portion and a holder (FIG. 9).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656